DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-5, and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, the combination of all claim 12 element limitations as amended, or the combination of all claim 15 element limitations as amended.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach the concept of wherein: an orthographic projection of each window region on the substrate is located within an orthographic projection of each insulating region on the substrate; and an edge of any of the insulating regions exceeds an edge of a corresponding window region by 0 micron to 0.9 microns.  In addition, in regard to claims 12 and 15 the prior art of record at least does not expressly teach the concept of wherein a crystal structure integrity of the transparent conductive material is destroyed under heating and the transparent conductive material is transformed into an insulating material.  Therefore, independent claims 1, 12, and 15 contain allowable subject matter and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621